DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/580,030, filed on 12/22/14.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/19 (two submitted on same date) have been considered by the examiner.
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 13-16, in the reply filed on 12/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-12 are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,454,094. Although the claims at issue are not identical, they are not patentably distinct from each other because a combination of claims 1-4 of the present application encompasses the invention disclosed in claim 1 of the patent.  Claims 5, 6, 7 and 8 of the present application correspond to claims 2, 3, 4 and 5 of the patent, respectively.  Claims 13-15 of the present application encompasses the invention disclosed in claim 6 of the patent.  Claim 7 of the patent encompasses all of the limitations of claim 16 of the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nitrogen-doped carbon network" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Note the “three-dimensional network” of claim 6 appears to be the same “network” of claim 1.  It is improper to use multiple terms in the claims to reference the same claimed element.

Each of claims 2-8, 14 and 15 recites “for a lithium-ion secondary battery” in line 1, which lacks proper antecedent basis.  Examiner suggests “for the lithium-ion secondary battery”.
Claim 5 recites the limitation "the particle diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the micropore" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note claim 1 recites “micropores”.
Claim 6 recites the limitation "a plurality of interlinked branches” and “the branches” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the interior" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the nitrogen-doped carbon network" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim 16 recites the limitation "the interior" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Multiple claims recite group language closed by “and” but do not recite Markush group language.  Examiner suggests the claims be amended to recite Markush group language or the claims be amended such that the groups are closed by “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-16 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Jeong et al., Silicon@porous nitrogen-doped carbon spheres through a bottom-up approach are highly robust lithium-ion battery anodes, RSC Advances, 2012, 2, 4311-4317.
	Jeong teaches a lithium ion battery electrodes comprising Si nanoparticles embedded in porous nitrogen-doped carbon spheres (NCSs).  The Si nanoparticles may include nanowires, nanoparticles (NPs) and nanotubes.  See abstract and page 4311.  Si nanoparticles as Si active materials are used.  Jeong 
	Thus the claims are anticipated.  Note “interlinking branches” may be given the broadest reasonable interpretation.  A mesoporous structure has “branches” the are “interconnected” around the microporous structure of the NCS material of Jeong.  The interlinking branches embed the Si NPs.
	Regarding claim 2, the Si NPs have intrinsically small dimensions of about 30 nm (page 4314).  Regarding claim 3, The NCS structure has micropores of less than 2 nm (page 4314).  Regarding claim 4, Si accounts for 50 wt% of the Si@NCS material (page 4314).  Regarding claim 5, the Si@NCS contains mesopores having a size of 2-50 nm (page 4314).  Regarding claims 13 and 16, the electrode fabrication includes coating the active material on a current collector.  The lithium battery further includes a separator, Li metal foil and an electrolyte (page 4312).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727